Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 6, 2019

                                           No. 04-19-00838-CV

                                    IN RE Joe Anthony ESPINOZA

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On December 2, 2019, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. Because this court believed a
serious question concerning the mandamus relief sought required further consideration, we
invited the respondent and the real party in interest to file a response to the petition in this court
no later than December 18, 2019. This court also granted relator’s request for a stay of all
proceedings in the underlying case pending final resolution of the petition for writ of mandamus.

        On December 5, 2019, the real party in interest filed a motion to vacate the stay. In her
motion, the real party in interest argues the merits of the motion to dismiss for lack of
jurisdiction filed by the relator in the underlying case. However, relator’s petition for writ of
mandamus addresses only whether the trial court has abused its discretion by refusing to rule on
his motion to dismiss. Because the merits of relator’s motion to dismiss are not before this court,
and remain pending before the trial court, we DENY the real party in interest’s motion to vacate
the stay.

           It is so ORDERED on December 6, 2019.
                                                                        PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court



1
 This proceeding arises out of Cause No. 1915-C, styled In the Interest of J.A.E., Jr., A Child, pending in the
County Court at Law, Kerr County, Texas, the Honorable Susan Harris presiding.